PER CURIAM.
We have for review McCray v. State, 609 So.2d 159 (Fla. 1st DCA 1992), in which the district court certified a question of great public importance. Art. V, § 3(b)(4), Fla. Const. We answered the certified question in State v. Johnson, 616 So.2d 1 (Fla.1993). On the authority of Johnson, we approve the decision under review. It is not necessary to discuss the issues raised by the cross-petition.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.